DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the statement “and at least one drone” is unclear. It is unclear whether images is also being received from the at least one drone as claimed.
Claims 10-20 are rejected for incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (U.S. Pub No. 20180141658).
Regarding claim 1, Baur discloses an apparatus comprising  a controller (See paragraph 0017, control disposed at vehicle; 0010 image processing system) configured to receive images from a camera on at least one drone (See paragraph 0017) and images from at least one vehicle camera mounted  to a vehicle (See paragraph 0012) and generate an overhead view of the vehicle based on the images received from the at least one drone and the at least one vehicle camera, and cause a display the overhead view on a visual display of the vehicle (See paragraph 0010, 0013, 0018) (in paragraph 0010, 0013 when the drone fly over the vehicle (considered as top-down view or overhead view) the images captured are communicated for display of the images).
Regarding claim 9, Baur discloses a method of providing an overhead view of a vehicle (paragraph 0010, top-down view; paragraph 0018, fly above vehicle (overhead view)) comprising: receiving images from at least one vehicle camera mounted to the vehicle and at least one drone (See paragraph 0010, 0012, 0017); generating an overhead view of the vehicle based at least on images from the at least one drone and the at least one vehicle camera; and causing the overhead view to be displayed on a visual display (See paragraph 0010, 0017, 0023) (the captured images from the vehicle camera and the drone are used for generating and displaying on a visual display a top down view (overhead view)).
Regarding claims 3, 11, 12, Baur discloses wherein the at least one camera generates vehicle position data for the overhead view of the vehicle, and wherein the at least one drone is used to extend visualization area to include position data for the trailer; and wherein generating the overhead view of the vehicle is based on images from the at least one drone and images from at least one camera associated with the vehicle; and wherein the at least one drone extends a field of view surrounding of the vehicle beyond a field of view of the at least one camera on the vehicle (See paragraph 0022).
Regarding claims 4, 10, Baur discloses wherein the at least one drone is deployed from the trailer or nearby infrastructure; and deploying the at least one drone from a docking station on at least one of a trailer coupled to the vehicle or nearby infrastructure (See paragraph 0014, 0018).
Regarding claims 5, 6, Baur discloses wherein the visual display displays images generated by at least one vehicle camera and the visual display includes one of an integrated vehicle display, an external display, or a mobile device;  and wherein the at least one vehicle camera includes a plurality of cameras (See paragraph 0010, 0022, 0029).
Regarding claims 7, 20, Baur discloses the overhead view includes a 360 degree surround overhead view of the vehicle (See paragraph 0010; Fig.1).
Regarding claim 8, 19, Baur discloses wherein the visual display includes a touch screen and the at least one drone is maneuvered by the touch screen receiving the vehicle occupant input; and maneuvering the at least one drone via HMI to modify the overhead view of the vehicle (See paragraph 0019).
Regarding claims 13, 14, Baur discloses deploying the at least one drone from a docking station in response to the vehicle encountering a visual obstruction relative to the vehicle, wherein the visual obstruction relative to vehicle occurs when reversing the vehicle along a drivable surface; and the visual obstruction relative to the vehicle includes a structure adjacent to drivable surface (0012-0013; 0018).
Regarding claims 15-16, 18, Baur discloses deploying the at least one drone includes maneuvering the drone based on a position of the vehicle relative to the drivable surface; and wherein the position of the vehicle relative to the drivable surface includes the vehicle at an intersection of multiple drivable surfaces; and generating the overhead view includes modifying the overhead view of the vehicle based on input from a vehicle occupant (See paragraph 0014 whereas the drone is used for specific maneuvering; therefore there is no perceived inventive value) (See paragraph 0013, 0019; overhead view when the drone is deployed to fly over the vehicle).



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tisdale et al. (U.S. Pub No. 20190033459).
Regarding claim 1, Tisdale et al. disclose a camera of a vehicle for capturing image data of surrounding of the vehicle and cameras to capture a 360 degree image of the surrounding of the vehicle (See paragraph 0046) and a drone with camera for capturing images from an overhead view of the vehicle (See paragraph 0059; overhead image source) and a controller for receiving the images from the vehicle camera and the drone camera for display in the vision system (See paragraph 0061, 0064, 0065).  
Regarding claim 9, Tisdale et al. disclose a method of providing an overhead view of a vehicle comprising: receiving images from at least one vehicle camera mounted to the vehicle and at least one drone (See paragraph 0050, 0059); generating an overhead view of the vehicle based at least on images from the at least one drone and the at least one vehicle camera (See paragraph 0059, 0064, 0067, 0076); and causing overhead view to be displayed on a visual display (see paragraph 0064,  vision system is considered as the visual display; see also 0065; top-down images based on respective camera images). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (U.S. Pub No. 20180141658) in view of Mays  (U.S. Pub No. 20160129999).
Regarding claims 2, 17, Baur discloses the vehicle and the overhead view of the vehicle but fail to specifically disclose that the vehicle is coupled to a trailer and the overhead view shows both the vehicle and the trailer. In an analogous art, Mays discloses the vehicle is coupled to a trailer and overhead view of the vehicle and trailer (See Fig.1; abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the vehicle system of Baur with that of Mays to have a trailer and vehicle in order to maneuver and assist the driver.

				        Response to Arguments
Appellant argues that Baur is wholly silent and does not disclose or suggest generating an overhead view of a vehicle based on images received from at least one drone and at least one vehicle camera for display and argues that May fails to overcome this deficiency of Baur. However, Examiner respectfully disagrees: see paragraph 0010, 0013 of Baur when the drone fly over the vehicle (top-down view or overhead view) the images captured are communicated for display of images. So, the top-down view  is the generated overhead view of the vehicle based on the images from the drone camera and the vehicle camera. As discussed in the office action above, vehicle camera captures images of the surrounding of the vehicle and the drone camera captures images of the overhead view of the vehicle and a display displays the overhead view based on the images captured. Therefore the limitations of the claims are met and the rejection is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661